DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-5, 7-9, 11-14, 16, 17 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Hauck (US 20120260090) is added to teach the limitation of “an eSIM for a target mobile device from a SIM card or another eSIM of a source mobile device” as recited in the amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 14, 16, 17, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20150004955) in view of Zhao (US 20140228039) and Hauck (US 20120260090). 
In regards to claims 1, 17 and 21, Li discloses a non-transitory computer readable medium storing computer code executable by a processor to perform a method for activating an eSIM, the method comprising: 
a request to transition from using the first eSIM to using the second eSIM”) to activate an eSIM (Li Claims 2, 10 note: this reads on activating second eSIM) from a SIM card or another eSIM (Li Claims 2, 10 note: this reads on first  eSIM); 
responsive to the request (Li Claims 1, 9), accessing first information (Li Claims 1, 9 note: this reads on the first phone number) associated with the SIM card or the other eSIM and second information (Li Claims 1, 9 note: this reads on the second phone number)associated with the eSIM; and 
causing at least one action to be performed to activate the eSIM from the SIM card or the other eSIM, the at one action being based on the first information and the second information (Li claim 1 note: this reads on “forward communications addressed to the first phone number to the second phone number”). 
transferring data stored by the other eSIM to the eSIM (Li paragraph 0036).
Li fails to teach an eSIM for a target mobile device from a SIM card or another eSIM of a source mobile device. However, Hauck discloses an eSIM for a target mobile device (Hauck Abstract note: this reads on destination device) from a SIM card or another eSIM of a source mobile device (Hauck Abstract note: this reads on source device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Haucks mobile devices in Li’s method for improving user experience (Hauck paragraph 0011).
Li and Hauck fail to teach transferring the data stored on the SIM card to the eSIM, and after transferring the data, enabling the eSIM for use by a target mobile device. However, Zhao discloses transferring the data stored on the SIM card to the eSIM (Zhao paragraph 0080-0081 note: this reads on “provide a subscriber identity (a "first subscriber identity") for use by the UE, which may be equivalent to (e.g., may include the same subscriber identity information and may be recognizable by a cellular network (a "first network") of a carrier (a "first carrier") corresponding to the subscriber identity) a subscriber identity provided by the first removable SIM card”, and after transferring the data, enabling 
In regards to claim 2, Li in view of Zhao and Hauck discloses a non-transitory computer readable medium as described above. Li in view of Zhao and Hauck further discloses the method is performed by a mobile device (Li Claims 1, 9).
In regards to claim 3, Li in view of Zhao and Hauck discloses a non-transitory computer readable medium as described above. Li in view of Zhao and Hauck further discloses the method is performed by a platform running on a server separate from a mobile device (Li Claims 1, 9 note: this reads on the “forwarding server”).
In regards to claim 4, Li in view of Zhao and Hauck discloses a non-transitory computer readable medium as described above. Li in view of Zhao and Hauck further discloses the request is received as a result of user input to a mobile device (Li Abstract paragraph 0036).
In regards to claim 5, Li in view of Zhao and Hauck discloses a non-transitory computer readable medium as described above. Li further discloses the SIM card or the other eSIM is connected to the mobile device (Li Claims 1, 9).
In regards to claim 6, Li in view of Zhao and Hauck discloses a non-transitory computer readable medium as described above. Li in view of Zhao and Hauck further discloses the eSIM is activated for the mobile device (Li Claims 1, 9 note: this reads on phone number for the mobile device).
In regards to claim 7, Li in view of Zhao and Hauck discloses a non-transitory computer readable medium as described above. Li in view of Zhao and Hauck further discloses the eSIM is computer code (Li paragraph 0037, 0038).

In regards to claim 10, Li in view of Zhao and Hauck discloses a non-transitory computer readable medium as described above. Li in view of Zhao and Hauck further discloses the first information associated with the SIM card or the other eSIM includes data stored on the SIM card or the other eSIM (Li paragraph 0036 note: this reads on SIM or eSIM profile).
In regards to claim 11, Li in view of Zhao and Hauck discloses a non-transitory computer readable medium as described above. Li in view of Zhao and Hauck further discloses the data stored on the SIM card or the other eSIM includes personal information of at least one subscriber (Li Claims 1, 9 note: this reads on “electronic Subscriber Identity”) and configuration information (Li Abstract note: this reads on user mobile user devices configured to detect a change to their configuration (such as a user changing out SIM cards or virtual access clients)) for a provider network.
In regards to claim 14, Li in view of Zhao and Hauck discloses a non-transitory computer readable medium as described above. Li in view of Zhao and Hauck further discloses using the first information and the second information to verify compatibility between the SIM card or the other eSIM and the eSIM (Li paragraph 0038 note: this reads on “If both eUICC appliances are in agreement, then, when the source eUICC appliance transfers its eSIM”).
In regards to claim 16, Li in view of Zhao and Hauck discloses a non-transitory computer readable medium as described above. Li in view of Zhao and Hauck further discloses the at least one action includes providing the eSIM to the target mobile device for use thereof (Li paragraph 0036).

.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zhao and Hauck as applied to claim 1 above, and further in view of Schnell (US 20120108295).
In regards to claim 8, Li in view of Zhao and Hauck discloses a non-transitory computer readable medium as described above. Li in view of Zhao and Hauck fails to teach the computer code is a software application. However, Schnell discloses eSIM is a software application (Schnell paragraph 0045 note: this reads on “eSIM is a software emulation”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Schnell’s eSIM in Li’s method for improving user flexibility (Schnell paragraph 0009, 0010).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zhao and Hauck as applied to claim 1 above, and further in view of Haggerty (US 20130227646).
In regards to claim 12, Li in view of Zhao and Hauck discloses a non-transitory computer readable medium as described above. Li in view of Zhao and Hauck further discloses the activation is based on the version of the SIM card or the other eSIM (Zhao paragraph 0081). Li in view of Zhao fails to teach responsive to the request, accessing a version of the SIM card or the other eSIM. However, Haggerty discloses first information associated with the SIM card or the other eSIM includes a version of the SIM card or the other eSIM (Haggerty paragraph 0057 note: this reads on version of eSIM). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Haggerty’s eSIM version in Li’s method for large scale distribution of eSIM (Haggerty Abstract).
In regards to claim 13, Li in view of Zhao and Hauck discloses a non-transitory computer readable medium as described above. Li in view of Zhao and Hauck fails to teach the second information .
Allowable Subject Matter
Claims 22, 23, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday - Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641